Citation Nr: 1618870	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  12-17 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include degenerative disc disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1972 to March 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2012 , the Veteran requested a Board video-conference hearing.  In August 2013, the Veteran received notification that a video-conference hearing was scheduled for September 2013, but he did not appear at the hearing and did not provide good cause for his absence.  As such, the Veteran's hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.704 (2015).

In November 2013, the Board denied the claim, which the Veteran appealed to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In February 2015, the Court vacated the November 2013 Board's decision denying service connection and remanded the claim to the Board for action consistent with the Court's decision.  Of note, the memorandum decision took no issue with the merits of the Board's underlying decision, but rather concluded simply that an insufficient discussion had been provided as to whether the duty to assist had been satisfied given the conclusion that Social Security Administration (SSA) records were not of record.

In July 2015, the Board remanded the Veteran's claim to obtain the Veteran's SSA records, and those records have been obtained.  As such, the Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

The issue of entitlement to an increased rating for tinnitus has been raised by the record in a January 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).
FINDING OF FACT

A chronic lumbar spine disability was not shown in service, lumbar spine degenerative disc disease was not diagnosed within one year of service discharge, and the weight of the evidence fails to establish that the Veteran's current lumbar spine disorder is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, VA treatment records, and Social Security Administration (SSA) records have all been obtained.  Additionally, the Veteran was scheduled to testify at a hearing before the Board in September 2013, but he failed to appear.

The Veteran was also provided a VA examination (the reports of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disorder and contentions, and grounded his opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  Additionally, while the Veteran appealed a prior Board denial, no argument was raised as to the quality of the examination.
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Veteran filed his service connection claim for a back disorder in September 2009, which was denied by the July 2010 rating decision.  The Veteran asserts that his lumbar spine disorder is due to injuries from a motor vehicle accident during his active service.

Review of the Veteran's STRs show that he had a normal examination of his spine at his entrance examination.  In April 1973, he was involved in a motor vehicle accident.  Lumbar spine x-rays showed a partial left L1-L2 transverse process fracture.  He also sustained other injuries in the motor vehicle accident, which required hospitalization through May 1973.  Over the following years, he sought treatment for various complaints related to the motor vehicle accident, but not for any back symptoms or complaints.  STRs do not show any symptoms, complaints, treatment, or diagnosis for any chronic lumbar spine disorder.  Furthermore, at a December 1975 examination, he had a normal examination of his spine.  Finally, at his February 1979 exit examination, he had a normal examination of his spine.

The first objective medical evidence documenting a lumbar spine disorder is not until November 2009, when he reported he was involved in a motor vehicle accident during his service and had occasional flare-ups of back pain.  A lumbar spine x-ray showed degenerative disc disease at L4-L5 and L5-S1.  He started receiving treatment for his lumbar spine in February 2010.  Later in May 2012, he reported having low back pain since the in-service motor vehicle accident.

The Veteran was afforded a VA examination for his lumbar spine in June 2010.  A VA examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The Veteran reported that he was involved in a motor vehicle accident in service, but that his low back pain eventually resolved.  He reported that his low back pain began again around 1993.  The examiner reviewed the November 2009 lumbar spine x-ray showing degenerative disc disease at L4-L5 and L5-S1.  The examiner opined that the Veteran's lumbar spine disorder was less likely as not the result of his active service.  The examiner noted that the Veteran was involved in a motor vehicle accident that resulted in a partial L1-L2 transverse process fracture.  The examiner noted that the Veteran had some back pain after the injury, but the pain subsequently resolved.  The examiner noted that the Veteran began experiencing back pain around 1993, 14 years after his separation from active duty.  The examiner reported that the November 2009 lumbar spine x-ray showing degenerative disc disease was in a different area of the lumbar spine than was injured in service.  The examiner noted that the record contained no evidence of periodic treatment for low back pain prior to his current treatment.

In January 2011, the Veteran was granted SSA disability benefits, in part due to his current lumbar spine disorder.  A thorough review of the medical records provided by SSA shows no nexus between his current lumbar spine disorder and his active service.

The Veteran has not submitted any medical evidence supporting his contention that his lumbar spine disorder is due to or the result of his service.  VA obtained a medical opinion in an effort to support the Veteran in establishing his claim.  The June 2010 VA examiner opined that his lumbar spine disorder was less likely than not incurred in or caused by the Veteran's active service as the November 2009 x-ray showed degenerative changes at L4-L5 and L5-S1, while the Veteran injured his L1-L2 in the motor vehicle accident in service.  Furthermore, the medical evidence of record does not show any treatment for his lumbar spine until November 2009, 30 years after his separation from service.  The Board finds great probative value in the VA examiner's opinion.  This negative opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position, including STRs showing a lumbar spine injury in service and his contentions that his current lumbar spine disorder was either due to or caused by his active service.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  

Consideration has been given to the Veteran's allegation that he had problems with his back since his military service.  He is clearly competent to report symptoms of back pain as well as injury.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may describe back pain, he lacks the medical training or qualification to diagnose a back disability.  Id.  His opinion therefore cannot provide the requisite nexus and does not refute the medical opinion of record.

The record does not contain evidence of a diagnosis of an ongoing chronic lumbar spine disorder related to his active service, as the first evidence of back problems does not appear until at least 2009, decades after separation.  In addition, at in-service examinations after the motor vehicle accident, first in December 1975 and later in February 1979, the Veteran had normal examinations of his spine and was not diagnosed with a chronic lumbar spine disability.  Furthermore, STRs do not document any further lumbar spine symptoms, complaints, or treatment after the motor vehicle accident.  As such, the Board does not find that the evidence of record shows continuous back symptomatology.

The Board also notes that the Veteran is not entitled to presumptive service connection for a lumbar spine disorder.  The record contains no objective medical evidence diagnosis a chronic back disability until 2009 (and the Veteran indicated at his VA examination that his back problems had begun around 1993).  In addition, the record does not contain evidence that any back injury in service resulted in a diagnosis of arthritis within one year of separation from the service.  Therefore, the presumption of service connection has not been triggered.

Consideration has also been given to the Veteran's assertion that his lumbar spine disorder is the result of his military service.  He again is noted to be competent to report his own symptoms or matters within his personal knowledge.  However, the Veteran's separation physical found his spine normal, which serves to sever any continuity from service.  Such a conclusion is further underscored by the absence of any back complaints after service for several decades, until at least 2009.

Accordingly, the criteria for service connection have not been met for a chronic lumbar spine disability.  That is, the evidence does not show that a lumbar spine disability was diagnosed in service or within a year of service and the weight of the evidence is against a finding that a lumbar spine disability has existed continuously since service.  Therefore, the claim is denied.  


ORDER

Service connection for a lumbar spine disorder is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


